Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden to examine the groups together.  
This is not found persuasive because search burden is not a criterion used to establish the basis of restriction between inventions in applications filed under 35 U.S.C. 371.  The standard is unity of invention.  The claims lack unity of invention for the reasons set forth in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
 The following limitation in claim 1 is not described in such a way as to reasonably convey to the artisan that applicant had possession of the invention at the time of filing: “a concentration of the light-emitting substance in the matrix material is a concentration whereby an average distance between the light-emitting substance is 1.2 nm or more.”   A concentration of a light-emitting substance in a matrix material whereby an average distance between the light-emitting substance is 1.2 nm or more is not a term of art, and the specification  does not give adequate support for how to determine “a concentration whereby an average distance between the light-emitting substance is 1.2 nm or more.”
 Turning to the specification at paragraphs 22-32, the "" is a theoretical value derived from the formula D = [V2/(4π)]1/3 , where D is the distance between centers of a light emitting substance (nm), V2 = V1/X2, where V1 is the average one particle volume (nm3/1 particle) calculated from V1 = (4π/3)(R/2)3 where R is the average particle diameter(nm) and X2 is the light-emitting substance number contained in the light-emitting nanoparticle (molecular number/1 particle), where X2 is calculated from X2 = (X1)(B) where X1 is the inorganic molecule number contained in the light-emitting nanoparticle (molecular number/1 particle) calculated from X1 = DeV1 , where De is the inorganic molecular number density (number of molecules/nm3), where De is calculated from De=(A)(pn)/M , where A = 6.02 x 1023, pn is the nm density (g/nm3), M is “each molecular weight,” and B is the inorganic molecule number per light-emitting substance number (molecule number/substance number)(occupied volume of 1 light-Emitting Substance Molecule).  
As an initial matter, the theoretically calculated D (the distance between centers of a light emitting substance) lacks sufficient written description because the values required for its calculation are not adequately described and/or there is no guidance on how the values required for D are n)/M.  The value “M” is defined as “M: each molecular weight (Silica (S): 79.866, titania (T) 60.1, hydroxyapatite (CP):1004.62).”  M is a singular value in the formula De=(A)(pn)/M.  There’s no guidance on how the various molecular weights in the nanoparticle population are used to calculate M.  As there’s no guidance on how the various molecular weights in the nanoparticle population are used to calculate M, “M” is not adequately described.  Similarly, the value “pn” in the formula De=(A)(pn)/M required to calculate D, but there’s no guidance on how pn  is determined. B is a critical value to calculate D, where B is defined as the inorganic molecule number divided by the light-emitting substance number.  However, the light-emitting substance number (X2) requires B for its calculation, by the formula X2 = (X1)(B).  There’s no guidance on how to find “B” in the specification’s formulae, as the number that’s used to define it, the light-emitting substance number (X2) requires the value of B in its own calculation.   
Secondly, even if there was sufficient guidance on how to determine “D,” there’s no nexus between the claimed invention, which recites “a concentration of the light-emitting substance in the matrix material is a concentration whereby an average distance between the light-emitting substance is 1.2 nm or more,” and “D,” which is “the distance between centers of light emitting substance.”  The artisan, with applicant’s specification in hand, could not translate, based on the guidance in the specification, a value or values of “D” into a concentration of light-emitting substance in a nanoparticle population that would afford an average distance between the light-emitting substance is 1.2 nm or more, as claimed.  For these reasons, the invention is not described in such a way as to reasonably convey to the artisan that applicant had possession of “a concentration of the light-emitting substance in the matrix material is a concentration whereby an average distance between the light-emitting substance is 1.2 nm or more” at the time of filing.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites hthe light-emitting nanoparticle according to claim 1, “wherein an excitation wavelength and a light emission wavelength are in the visible light region.”  Claim 1 is directed to a product (a light-emitting nanoparticle), and does not recite an excitation wavelength and a light emission wavelength.  It’s unclear how the limitation “wherein an excitation wavelength and a light emission wavelength are in the visible light region” is applied to the light-emitting nanoparticle of claim 1, and how it limits the product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagaya 1 (Inorganic Chemistry, 2014; IDS filed 9/28/2018).  Tagaya 1 teaches a light-emitting nanoparticle comprising silica (SiO2; a matrix material; the matrix material comprising at least one cationic element from the group consisting of Si, and at least one anionic element selected from the group consisting of O), and Eu(III) (a light-emitting substance; a fluorescein-based dye molecule; a rare earth ion; trivalent Eu) for use in bioimaging and observation of cancer cells (Abstract; Experimental Section). The compound 3-aminopropyltriethoxysilane (a cell bonding molecule) is bonded to the surface (wherein an amino group bonded to the cationic element is formed at a surface) (Experimental Section).   The concentration of Europium is 2.5, 5.0 or 10 mol% (Experimental Section).  The pore diameter is 2.4 to .7 nm (Results and Discussion).   The particle size is 30-1000 nm (Results and Discussion). The photoluminescence of the nanospheres functionalized with folic acid exhibit a characteristic peak due to energy transfer between FA and Eu3+, and further the orange luminescence could be clearly detected by fluorescence microscopy in air and water. Furthermore, the nanospheres highly dispersed in cell culture medium exhibited nontoxicity in the cellular proliferation stages of the Hela cancer cells and NIH3T3 fibroblasts and specifically bind to the Hela cells (Results and Discussion). The nanospheres after the binding and uptake also showed intense luminescence from the outer/inner cell surfaces for the culture time of 4 days. Therefore, the luminescent FA-functionalized Eu:NPS nanospheres can be used for specific targeting and imaging abilities for cancer cells (Results and Discussion).
. 


Claims 1-2, 6-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagaya 2 (Journal of Colloid and Interface Science, 2011; IDS filed 9/28/2018).  Tagaya 2 teaches a light-emitting nanoparticle comprising silica (SiO2; a matrix material; the matrix material comprising at least one cationic element from the group consisting of Si, and at least one anionic element selected from the group consisting of O), and Eu(III) (a light-emitting substance; a fluorescein-based dye molecule; a rare earth ion; trivalent Eu), which provides enhanced luminescence for biological applications (Abstract; Introduction Experimental Section).  The surface is provided with a micropore in which the pore diameter is 2.3-2.7 nm (Section 3.2.).  The average particle diameter is between about 200 to about 1350 (Figure 6).   The concentration of Eu3+ is 2.5, 5.0, or 10.0 mol% (Table 1).  The light-emitting  by combining and stirring water, cetyltrimethylammonium bromide, and NaOH, to which was added tetraethoxysilane and an aqueous solution of Eu3+ comprising EuCl3-6H2O, and after stirring at elevated temperature for 2 hours, the resulting solution was filtered, the solid were washed, vacuum dried, and calcined (Section 2.2).
Although Tagaya 2 does not appreciate that its light-emitting nanoparticle has a concentration of a light-emitting substance in the matrix material whereby an average distance between the light-emitting substance is 1.2 nm or more, Tagaya 2 teaches an identical light-emitting nanoparticle as the instant nanoparticle, including the same components, in the same concentrations, made by the same method.  A composition cannot be separated from its properties.  As the light-emitting nanoparticle of Tagaya 2 is structurally identical to the instant nanoparticle, it must have the same properties, that is, a concentration of the light-emitting substance in the matrix material whereby an average distance between the light-emitting substance is 1.2 nm or more.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tagaya 1 (Synthesis of Luminescent Nanoporous Silica Spheres Functionalized with Folic Acid for Targeting to Cancer Cell, Inorganic Chemistry, 2014, 53, 6817-6827; IDS filed 9/28/2018).  The relevant portions of Tagaya 1 are given above.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the average particle diameter of the light-emitting nanoparticles of Tagaya 1 to improve their efficacy for bioimaging.  In this way, one would the applicant’s range of 10 nm to 500 nm.  Tagaya 1 provides sufficient guidance to this end as it teaches the range of 30-1000 nm (Results and Discussion)       which overlaps with the instant range of 10 nm to 500 nm.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Claims 1-2 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tagaya 2 (Journal of Colloid and Interface Science, 2011; IDS filed 9/28/2018).   The relevant portions of Tagaya 2 are given above.
Tagaya 2 fails to teach “wherein an average particle diameter of the light-emitting nanoparticles is 10 nm to 500 nm.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the average particle diameter of the light-emitting nanoparticles of Tagaya 2 to improve their efficacy for biological applications.  In this way, one would the applicant’s range of 10 nm to 500 nm.  Tagaya 2 provides sufficient guidance to this end as it teaches the range of about 200 to about 1350 (Figure 6) which overlaps with the instant range of 10 nm to 500 nm.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



March 18, 2022